                        UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


 JOAQUÍN CARCAÑO; PAYTON GREY
 MCGARRY; HUNTER SCHAFER;
 MADELINE GOSS; ANGELA GILMORE;
 QUINTON HARPER; and AMERICAN
 CIVIL LIBERTIES UNION OF NORTH
 CAROLINA,

                                 Plaintiffs,

 v.

 UNIVERSITY OF NORTH CAROLINA; and                          No. 1:16-cv-00236-TDS-JEP
 PETER HANS, in his official capacity as President
 of the University of North Carolina;

                                Defendants,

 PHIL BERGER, in his official capacity as
 President Pro Tempore of the North Carolina
 Senate; and TIM MOORE, in his official
 capacity as Speaker of the North Carolina
 House of Representatives,

                        Intervenor-Defendants.


               JOINT NOTICE OF RESOLUTION OF ALL REMAINING CLAIMS

       NOW COME all parties in the above captioned matter, by and through their attorneys, to

notify the Court that they have reached a settlement agreement resolving all remaining claims.

Once certain terms of the settlement agreement have been satisfied, all parties will sign and the

plaintiffs will file with the Court a stipulation of dismissal with prejudice dismissing all

remaining claims in the above captioned matter.




                                                  5



      Case 1:16-cv-00236-TDS-JEP Document 312 Filed 03/08/21 Page 1 of 4
Dated: March 8, 2021                            Respectfully submitted,

 /s/ Irena Como
 Irena Como (NC Bar No. 51812)                   Tara L. Borelli*
 AMERICAN CIVIL LIBERTIES UNION OF               Peter C. Renn*
    NORTH CAROLINA LEGAL                         LAMBDA LEGAL DEFENSE AND EDUCATION
    FOUNDATION                                       FUND, INC.
 Post Office Box 28004                           730 Peachtree Street NE, Suite 1070
 Raleigh, North Carolina 27611                   Atlanta, GA 30308-1210
 Telephone: 919-834-3466                         Telephone: 404-897-1880
 Facsimile: 866-511-1344                         Facsimile: 404-897-1884
 icomo@acluofnc.org                              tborelli@lambdalegal.org
                                                 prenn@lambdalegal.org
 James D. Esseks*
 Leslie Cooper*                                  Luke C. Platzer*
 Elizabeth O. Gill*                              JENNER & BLOCK LLP
 Chase B. Strangio*                              1099 New York Avenue, NW Suite 900
 AMERICAN CIVIL LIBERTIES UNION                  Washington, DC 20001-4412
    FOUNDATION                                   Telephone: 202-639-6000
 125 Broad St., 18th Fl.                         Facsimile: 202-639-6066
 New York, NY 10004                              lplatzer@jenner.com
 Telephone: 212-549-2627
 Facsimile: 212-549-2650                         Scott B. Wilkens*
 jesseks@aclu.org                                WILEY REIN LLP
 lcooper@aclu.org                                1776 K Street NW
 egill@aclunc.org                                Washington, DC 20006
 cstrangio@aclu.org                              Telephone: 202-719-7000
                                                 Facsimile: 202-719-7049
                                                 swilkens@wileyrein.com
 *Appearing by special appearance pursuant to L.R. 83.1(d).

                                  Counsel for Plaintiffs

 /s/ Carolyn C. Pratt                          /s/ Kristen Lejnieks
 Carolyn C. Pratt (NC Bar No. 38438)           Kristen Lejnieks*
 THE UNIVERSITY OF NORTH                       JONES DAY
 CAROLINA                                      51 Louisiana Avenue NW
 P.O. Box 2688                                 Washington, DC 20001
 Chapel Hill, NC 27515                         Tel: (202) 879-3703
 Tel: (919) 962-4588                           Fax: (202) 626-1700
 Fax: (919) 962-0477                           klejnieks@jonesday.com
 tcshanahan@northcarolina.edu
 *Appearing by special appearance pursuant to L.R. 83.1(d).

           Counsel for the University of North Carolina and President Peter Hans



                                            5



     Case 1:16-cv-00236-TDS-JEP Document 312 Filed 03/08/21 Page 2 of 4
By: /s/ Robert D. Potter, Jr.                    Gene C. Schaerr* (DC Bar #416638)
Robert D. Potter, Jr. (State Bar #17553)         Erik S. Jaffe* (DC Bar # 440112)
2820 Selwyn Avenue, #840                         SCHAERR | JAFFE LLP
Charlotte, NC 28209                              1717 K Street NW, Suite 900
Telephone: (704) 552-7742                        Washington, DC 20006
rdpotter@rdpotterlaw.com                         Telephone: (202) 787-1060
                                                 gschaerr@schaerr-jaffe.com
                                                 ejaffe@schaerr-jaffe.com

*Appearing by special appearance pursuant to L.R. 83.1(d).

                                    Counsel for Intervenor-Defendants President Pro Tempore
                                    Phil Berger and Speaker Tim Moore




                                             5



     Case 1:16-cv-00236-TDS-JEP Document 312 Filed 03/08/21 Page 3 of 4
                                CERTIFICATE OF SERVICE

       I, Irena Como, hereby certify that on March 8, 2021, I electronically filed the foregoing

JOINT NOTICE OF RESOLUTION OF ALL REMAINING CLAIMS, using the CM/ECF

system, and have verified that such filing was sent electronically using the CM/ECF system to all

parties who have appeared with an email address of record.


                                             /s/ Irena Como

                                             Counsel for Plaintiffs




      Case 1:16-cv-00236-TDS-JEP Document 312 Filed 03/08/21 Page 4 of 4
